Citation Nr: 0945029	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-20 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1960 to July 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
PTSD.  

In December 2008, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
further development is needed prior to disposition of the 
claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The Veteran contends that he has PTSD 
related to alleged service stressors in the Republic of 
Vietnam, warranting service connection.  See 38 C.F.R. § 
3.304(f).  The Veteran's service personnel records indicate 
that he was stationed in the Republic of Vietnam from 
November 16, 1965 to November 9, 1966.  His military 
occupational specialty is listed as administrative 
specialist.  The Veteran's service personnel records, 
including his service separation form, show no awards or 
decorations for combat service.  

Post-service VA and private treatment records show that the 
Veteran has received psychiatric treatment, and that he was 
diagnosed with PTSD, with history of major depressive 
disorder, in as early as March 2004, and was treated for 
depression in the early 1990's.

The Veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  The Veteran, in a 
statement submitted to the RO in June 2005, reported that one 
of the events he found to be really shocking was an air field 
bombing on Cam Ranh Bay Air Base in January or February of 
1966.  The RO requested that the United States Army & Joint 
Services Records Research Center (JSRRC) attempt to verify 
such bombing.  The JSRRC responded, by an undated form, that 
a search of the Veteran's available unit historical files was 
conducted and such files did not document an attack on Cam 
Ranh Bay Air Base during the time period from December 1965 
through March 1966.  

The Board notes, however, that the Veteran, in his June 2005 
statement, reported additional stressors, to include 
buildings being bombed, hearing constant gun fire all around 
him, and loading dead soldiers for transport.  During VA 
treatment in March 2004, the Veteran reported that his base 
was under attack quite a bit and he saw officers killed 
during the attacks.  The Veteran, at that time, also reported 
that he had trouble eating because the mess hall at his base 
was near the mortuary and water from the mortuary would pass 
by the mess hall.   

In a "buddy statement" submitted by R.L., the Veteran's 
fellow service member reported that he was stationed at Cam 
Ranh Bay Air Base with the Veteran.  R.L.  reported that 18 
booby traps were found in the tent area within 30 days of 
their arrival, and within 45 days of arrival, a ramp on the 
flight line was hit by mortar attack.  

These are stressors that may be capable of verification, and 
an additional attempt at verification may be made on this 
basis.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(mortar/rocket attack may in some cases be a satisfactory 
stressor for PTSD).

As the Veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  While the RO 
requested verification from the JSRRC of an attack on the 
Veteran's air base during the time period from December 1965 
to March 1966, the Board finds that, if available, the 
Veteran's unit history for this period should be obtained and 
associated with the claims file in an effort to verify his 
above-described stressors.  

Further, the Board notes that the RO, by a January 2004 
rating decision, noted the Veteran's treatment records 
reflecting complaints or symptoms of depression.  It remains 
unclear to the Board, however, if the Veteran has been 
diagnosed with or treated for depression, or any other 
acquired psychiatric condition beyond that of PTSD, during 
the appellate period.  Thus, the Board finds that, if such 
diagnosis exists, a claim for service connection for the same 
has been raised and is properly before the Board.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (Although the 
Veteran's claim identifies a specific diagnosis, it cannot be 
a claim limited only to that diagnosis, but must rather be 
considered a claim for any related disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim.).

On remand, a VA psychiatric examination is required in order 
to clarify if the Veteran has depression, or any other 
acquired psychiatric condition beyond that of PTSD, and if 
so, whether there exists a relationship between such 
condition and service.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran another 
opportunity to supplement the record with 
any additional details concerning 
stressors, particularly the time periods 
(i.e. month and year); the location of 
said occurrences; the names of individuals 
injured or killed; additional "buddy 
statements" containing verifiable 
information, to include time periods, 
regarding the events claimed as 
"stressors" during his military service; 
and any other information which could be 
used to substantiate his claim.  Any and 
all responses, including negative 
responses, must be associated with the 
claims file.

The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be as specific as possible.

2.  Contact JSRRC and obtain and associate 
with the claims file the Veteran's unit 
history for the time period from November 
1965 to November 1966.  Any and all 
responses, including negative responses, 
must be associated with the claims file. 

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination for the purpose 
of ascertaining whether PTSD found to be 
present, or any other acquired psychiatric 
disorder, specifically, depression, is 
related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined is/are established 
by the record, including being subjected 
to mortar attacks or incoming fire, or any 
other confirmed stressors, considering 
review of the Veteran's above-described 
unit history.  The examiner must be 
instructed that only that/those event(s) 
may be considered for the purpose of 
determining whether the Veteran was 
exposed to one or more stressors in 
service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD 
contained in the American Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  The 
examination report should include a 
detailed account of all pathology present.  
Any further special studies, including 
psychological studies, should be 
accomplished.

c.  If a diagnosis of PTSD is appropriate, 
the examiner should specify whether PTSD 
can be related to a verified in-service 
stressor.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
specifically depression, the examiner 
should offer an opinion as to the etiology 
of the non-PTSD psychiatric disorder, to 
include whether it is at least as likely 
as not that any currently demonstrated 
psychiatric disorder, beyond that of PTSD, 
is related to the Veteran's military 
service.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

4.  Readjudicate the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, considering any additional evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case, and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


